DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (2016/0104673) in view of Liao (2014/0335674).
Regarding Claim 1, in Fig. 13, Tung discloses a semiconductor structure comprising: an epitaxial layer 38/50; a cap layer 68 above the epitaxial layer; a gate layer 58 adjacent to the epitaxial layer on which an etching process is performed; a trench 66 above the cap layer; and a source/drain portion 50 includes the epitaxial layer 50/38.  Furthermore, trench is 66 is treated as an equivalent to recess. Furthermore, entirety of the cap layer 68 is located on epitaxial layers 38/50 (although not indirectly on the epitaxial layer). Tung fails to disclose the added limitations of cap layer directly on the epitaxial layer and a trench above the cap layer. However, Liao discloses a fin type semiconductor device where in Figs. 4C/5A/5B, cap layer 160/140 directly above the epitaxial layer 330/133/131 and trench 110re above the cap layer. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required cap layer and trench configurations in Tung as taught by Liao in order to protect the source/drain epitaxial regions during the formation of source/drain contact structures. 
Regarding Claim 2, in Tung, the source/drain portion 50 further includes a cap layer 68 above the epitaxial layer 38/50.  
Regarding Claim 3, in Tung,  the gate layer 58 comprises: a first gate 62 having a first metal portion, a first gate ceiling, a first gate bottom, a first left- side spacer, and a first right-side spacer; a second gate 62 having a second metal portion, a second gate ceiling, a second gate bottom, a second left-side spacer, and a second right-side spacer; and a third gate having a third metal portion, a third gate ceiling, a third gate 
Rearding Claim 4, in Tung, a portion of the first gate ceiling 58 and the second gate ceiling 58 are partially recessed relative to a cap of the source/drain.  
Regarding Claim 5, in Tung, the cap layer 68 comprises silicon- germanium (see paragraph 0031)
Regarding Claim 6, in Fig. 13, Tung discloses a semiconductor structure comprising: an epitaxial layer 38/50; a cap layer 68 above the epitaxial layer; a gate layer 58 adjacent to the epitaxial layer and the cap layer; a dielectric layer 56 above the cap layer and the gate layer; and a trench 66 above the cap layer, wherein sidewalls of the trench comprise the gate layer and the dielectric layer above the gate layer.  Furthermore, entirety of the cap layer 68 is located on epitaxial layers 38/50 (although not indirectly on the epitaxial layer). Tung fails to disclose the added limitations of cap layer directly on the epitaxial layer and a trench above the cap layer. However, Liao discloses a fin type semiconductor device where in Figs. 4C/5A/5B, cap layer 160/140 directly above the epitaxial layer 330/133/131 and trench 110re above the cap layer. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required cap layer and trench configurations in Tung as taught by Liao in order to protect the source/drain epitaxial regions during the formation of source/drain contact structures. 
Regarding Claim 7, in Tung, the epitaxial layer 38/50 and the cap layer 68 constitute a source/drain portion of the semiconductor structure.  
Regarding Claim 8, in Tung, the trench 66 extends through the dielectric layer, wherein filling the trench is such that the protection layer 70 protrudes above the dielectric layer. Furthermore, Liao discloses trench 110r.   
Regarding Claim 9, in Tung, the trench 66 extends through the dielectric layer. Furthermore, Liao discloses trench 110r.   
Regarding Claim 10, in Tung, a topmost surface of the epitaxial layer 38/50 is substantially coplanar with a bottommost surface of the cap layer 68.
Regarding Claim 11, in Tung, the gate layer 58 of the semiconductor structure is etched.  
Regarding Claim 12, in Tung, the gate layer 58 comprises: a first gate having a first metal portion, a first gate ceiling, a first gate bottom, a first left- side spacer, and a first right-side spacer; a second gate having a second metal portion, a second gate ceiling, a second gate bottom, a second left-side spacer, and a second right-side spacer; and a third gate (now shown in the figures but plurality of devices are manufactured in the configuration of 13, so the third gate would be the gate that is neighboring the gates shown in Fig. 13) having a third metal portion, a third gate ceiling, a third gate bottom, a third left-side spacer, and a third right-side spacer.  
Regarding Claim 14, in Fig. 13, it is disclosed a semiconductor structure comprising: a source/drain portion 38/50 having an epitaxial layer 38/50 and a cap layer 68 above the epitaxial layer; a gate layer 58 adjacent to the epitaxial layer and the cap layer; a dielectric layer 56 above the cap layer; and a trench 66 above the cap layer, 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required cap layer and trench configurations in Tung as taught by Liao in order to protect the source/drain epitaxial regions during the formation of source/drain contact structures.
Regarding Claim 15, in Tung, a protection layer 70 above the cap layer.  
Regarding Claim 16, in Tung, the dielectric layer 66 is positioned above the source/drain portion and the gate layer.  
Regarding Claim 17, in Tung, a photoresist above the dielectric layer.  (see paragraphs 0019, 0023, 0021 and 0024)
Regarding Claim 18, in Tung, the gate layer 58 comprises: a first gate having a first metal portion, a first gate ceiling, a first gate bottom, a first left- side spacer, and a first right-side spacer; a second gate having a second metal portion, a second gate ceiling, a second gate bottom, a second left-side spacer, and a second right-side spacer; and a third gate (now shown in the figures but plurality of devices are manufactured in the configuration of 13, so the third gate would be the gate that is neighboring the gates shown in Fig. 13) having a third metal portion, a third gate ceiling, a third gate bottom, a third left-side spacer, and a third right-side spacer.  
Regarding Claim 19, in Tung, the first gate ceiling, the second gate ceiling, and the third gate ceiling comprise silicon nitride (see paragraph 0028) 
Regarding Claim 20, in Tung, the cap layer comprises silicon- germanium (see paragraph 0031).
Regarding Claim 21, in Liao, epitaxial layer 330/133/131 is partially embedded within substrate 110. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        2/11/2021